Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered November 6, 2002, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
Defendant’s claim that he was denied a fair trial because of the court’s questioning of witnesses is unpreserved (People v Charleston, 56 NY2d 886 [1982]), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court engaged in limited questioning for clarification purposes (see People v Moulton, 43 NY2d 944 [1978]), that it did not take on “either the function or appearance of an advocate” (People v Arnold, 98 NY2d 63, 67 [2002]) and that its participation did not convey to the jury any opinion on the merits or deprive defendant of a fair trial (see People v Williams, 309 AD2d 600 [2003], lv denied 1 NY3d 582 [2003]). Concur — Andrias, J.E, Saxe, Sullivan, Ellerin and Sweeny, JJ.